878 F.2d 1447
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James E. HOLT, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 89-3078.
United States Court of Appeals, Federal Circuit.
June 26, 1989.

Before FRIEDMAN, RICH and MICHEL, Circuit Judges.
PER CURIAM.


1
The decisions of the Merit Systems Protection Board (Board) in docket No. SL07528810064, which sustained the petitioner's removal from the United States Postal Service and the Postal Service's refusal to reinstate him, and dismissed as untimely his petition for review of the decision of the administrative judge of the Board, are affirmed on the basis of the opinions of the administrative judge and of the Board.